NUMBER 13-22-00053-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                              IN RE STEPHEN P. CARRIGAN


                           On Petition for Writ of Prohibition.


                               MEMORANDUM OPINION
                    Before Justices Hinojosa, Tijerina, and Silva
                     Memorandum Opinion by Justice Tijerina1

        On February 9, 2022, relator Stephen P. Carrigan filed a petition for writ of

prohibition asserting that the trial court erred by exercising jurisdiction over the underlying

disciplinary proceeding. We deny the petition for writ of prohibition.

        A writ of prohibition is a “creature of limited purpose.” In re Lewis, 223 S.W.3d 756,

761 (Tex. App.—Texarkana 2007, orig. proceeding); see In re State ex rel. Escamilla,



         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
561 S.W.3d 711, 715 (Tex. App.—Austin 2018, orig. proceeding); In re State ex rel. Munk,

448 S.W.3d 687, 694 (Tex. App.—Eastland 2014, orig. proceeding); In re Miller, 433

S.W.3d 82, 84 (Tex. App.—Houston [1st Dist.] 2014, orig. proceeding). The writ “operates

like an injunction issued by a superior court to control, limit[,] or prevent action in a court

of inferior jurisdiction.” Holloway v. Fifth Ct. of Apps., 767 S.W.2d 680, 682 (Tex. 1989)

(orig. proceeding); see In re Tex. Dep’t of Transp., 583 S.W.3d 794, 796 (Tex. App.—El

Paso 2019, orig. proceeding). “The purpose of the writ is to enable a superior court to

protect and enforce its jurisdiction and judgments,” and it is “typically used to protect the

subject matter of an appeal or to prohibit unlawful interference with the enforcement of a

superior court’s orders and judgments.” Holloway, 767 S.W.2d at 683; see In re Tex. Dep’t

of Transp., 583 S.W.3d at 796; In re Miller, 433 S.W.3d at 84.

       Thus, a writ of prohibition may issue to: (1) prevent interference in deciding a

pending appeal; (2) prevent a court from entertaining a suit which will relitigate

controversies which have already been settled; and (3) prohibit a trial court’s action when

it affirmatively appears that the trial court lacks jurisdiction. See In re Tex. Dep’t of

Transp., 583 S.W.3d at 796; In re State ex rel. Escamilla, 561 S.W.3d at 716. “An

appellate court does not have jurisdiction, absent actual jurisdiction of a pending

proceeding, to issue a writ of prohibition requiring that a trial court refrain from performing

a future act.” In re State ex rel. Munk, 494 S.W.3d 370, 376–77 (Tex. App.—Eastland

2015, orig. proceeding); see In re Nguyen, 155 S.W.3d 191, 194 (Tex. App.—Tyler 2003,

orig. proceeding); see also In re Moore, No. 13-21-00004-CV, 2021 WL 717613, at *5




                                              2
(Tex. App.—Corpus Christi–Edinburg Feb. 24, 2021, orig. proceeding [mand. denied])

(mem. op.).

       The Court, having examined and fully considered the petition for writ of prohibition,

the response filed by the Commission for Lawyer Discipline (Commission), and the

applicable law, is of the opinion that Carrigan has not met his burden to obtain relief.

Accordingly, we lift the stay previously imposed in this case. See TEX. R. APP. P. 52.10

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”). We deny the petition for writ of prohibition.

       In so ruling, we note that the Commission has requested this Court to reconsider

our grant of temporary relief, dismiss this original proceeding, and require Carrigan to

show cause why he should not be sanctioned under Texas Rule of Appellate Procedure

52.11. See id. R. 52.11. We dismiss as moot the Commission’s request that we reconsider

our ruling granting temporary relief. We deny the Commission’s request that we dismiss

this original proceeding, and we likewise, after careful consideration, deny the

Commission’s request that we require Carrigan to show cause why he should not be

sanctioned.

                                                                       JAIME TIJERINA
                                                                       Justice

Delivered and filed on the
23rd day of February, 2022.




                                               3